U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED JUNE 30, 2010 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Concierge Technologies, Inc. (Exact name of registrant as specified in its charter) Nevada 333-38838 95-4442384 (state of incorporation) (Commission File Number) (IRS Employer I.D. Number) 3615 Superior Ave., Suite 3102D Cleveland, OH 44114 Tel: 866.800.2978 Fax: 888.312.0124 (Address and telephone number of registrant's principal executive offices and principal place of business) Securities registered under Section 12(b) of the Exchange Act:None. Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 par value Check whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes oNo þ Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.Yes oNo þ Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No o Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.YesoNo þ State issuer's revenues for its most recent fiscal year:$35,605. State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of a specified date within the past 60 days: $2,552,743 computed by reference to the $0.020 average of the bid and asked price of the Company's Common Stock on September 7, 2010. State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 184,315,200 shares of Common Stock, $0.001 par value, and 5,000,000 shares of Series A Convertible, Voting, Preferred Stock, and 1,600,000 Series B Convertible, Voting, Preferred Stock on September 7, 2010. Series A Preferred stock is convertible, under certain conditions, to 5 shares of common stock for each share of Series A Preferred stock. Each share of Series A Preferred stock votes as 5 shares of common stock. Series B Preferred stock is convertible, under certain conditions, to 20 shares of common stock for each share of Series B Preferred stock. Each share of Series B Preferred stock votes as 20 shares of common stock. DOCUMENTS INCORPORATED BY REFERENCE If the following documents are incorporated by reference, briefly describe them and identify the part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) any annual report to security holders; (3) any proxy or information statement; and (3) any prospectus filed pursuant to Rule 424(b) or (c) of the Securities Act of 1933 ("Securities Act").The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1990).None. Transitional Small Business Disclosure Format (check one): Yes o No þ TABLE OF CONTENTS PART I ITEM 1 Business 1 ITEM 2 Properties 3 ITEM 3 Legal Proceedings 4 ITEM 4 Submission of Matters to a Vote of Security Holders 4 PART II ITEM 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 4 ITEM 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 ITEM 8 Financial Statements and Supplementary Data 12 ITEM 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 29 ITEM 9A Controls and Procedures 29 ITEM 9B Other Information 29 30 PART III ITEM 10 Directors, Executive Officers and Corporate Governance 30 ITEM 11 Executive Compensation 34 ITEM 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 35 ITEM 13 Certain Relationships and Related Transactions, and Director Independence 37 ITEM 14 Principal Accounting Fees and Services 37 PART IV ITEM 15 Exhibits, Financial Statement Schedules 39 PART I ITEM 1. BUSINESS. Business Development. Concierge Technologies, Inc. was incorporated in California on August 18, 1993 as "Fanfest, Inc."On August 29, 1995 its name was changed to Starfest, Inc., and on March 20, 2002 its name was changed to “Concierge Technologies, Inc.” Pursuant to a Stock Purchase Agreement (the "Purchase Agreement") dated March 6, 2000 between MAS Capital, Inc., an Indiana corporation, the controlling shareholder of MAS Acquisition XX Corp. ("MAS XX"), an Indiana corporation, and Starfest, approximately 96.83 percent (8,250,000 shares) of the outstanding shares of common stock of MAS Acquisition XX Corp. were exchanged for $100,000 and 150,000 shares of common stock of Starfest in a transaction in which Starfest became the parent corporation of MAS XX. At the time of this transaction, the market price of Starfest's common stock was $1.50 bid at closing on March 7, 2000 on the OTC Bulletin Board.Accordingly, the consideration Starfest paid for the 96.83 percent interest was valued at $325,000. Concierge loaned to Starfest the $100,000 cash portion of the consideration evidenced by a no-interest, demand note.Michael Huemmer, the president of Starfest, loaned to Starfest the 150,000 shares of common stock of Starfest that was the stock portion of the consideration. Upon execution of the Purchase Agreement and the subsequent delivery of $100,000 cash and 150,000 shares of common stock of Starfest on March 7, 2000, to MAS Capital Inc., pursuant to Rule 12g-3(a) of the General Rules and Regulations of the Securities and Exchange Commission, Starfest became the successor issuer to MAS Acquisition XX Corp. for reporting purposes under the Securities and Exchange Act of 1934 and elected to report under the Act effective March 7, 2000. MAS XX had no business, no assets, and no liabilities at the time of the transaction.Starfest entered into the transaction solely for the purpose of becoming the successor issuer to MAS Acquisition XX Corp. for reporting purposes under the 1934 Exchange Act.Prior to this transaction, Starfest was preparing to register its common stock with the Commission in order to avoid being delisted by the OTC Bulletin Board.By engaging in the Rule 12g-3(a) transaction, Starfest avoided the possibility that its planned registration statement with the Commission would not be fully reviewed by the Commission's staff before an April 2000 deadline, which would result in Starfest's common stock being delisted on the OTC Bulletin Board. An agreement of merger was entered into between Starfest and Concierge, Inc., a Nevada corporation, on January 26, 2000.The proposed merger was submitted to the shareholders of each of Starfest and Concierge pursuant to a Form S-4 Prospectus-Proxy Statement filed with the Commission. 1 As described in Starfest’s Form 8-K filed on April 2, 2002 with the Commission (Commission File No. 000-29913), the shareholders of Starfest and Concierge did approve the merger, and the merger was legally effected on March 20, 2002. Pursuant to the agreement of merger between Starfest and Concierge, • Starfest was the surviving corporation, • The shareholders of Concierge received pro rata for their shares of common stock of Concierge, 99,957,713 shares of common stock of Starfest in the merger, and all shares of capital stock of Concierge were cancelled, • The fiscal year-end of the corporation was changed to June 30, • The officers and directors of Concierge became the officers and directors of Starfest, and • The name of Starfest was changed to "Concierge Technologies, Inc." Our Business. Concierge, through its two operating subsidiaries Planet Halo and Wireless Village, is in the business of providing wireless Internet access through WiFi networks, design, installation, maintenance of wired and wireless networks, web design and hosting of web sites and the broadcast of streaming audio over the Internet. Additionally, the Company resells wired circuits in exchange for commissions and offers voice over Internet protocol (VoIP) telephony services. On May 5, 2004 we acquired all of the outstanding and issued shares of Planet Halo, a privately held Nevada corporation. On June 5, 2007 Planet Halo launched its first wireless broadband network designed for subscription access to the Internet. The second such network was completed in Ventura, California during the 2007-2008 fiscal year. Planet Halo continued to operate and expand the subscriber base in these areas through the current fiscal year. On January 23, 2008 we acquired all of the outstanding and issued shares of Wireless Village, a privately held Nevada corporation based in Cleveland, Ohio. Wireless Village’s assets include computer hardware, software, domain names, existing radio site infrastructure, and expertise in designing, operating, managing and maintaining wireless and wired networks. Wireless Village also designs and hosts web sites for third party customers and provides a billing platform for Planet Halo’s subscribers to wireless Internet access. During March 2008 Wireless Village also began hosting the Music of Your Life web site and streaming the audio broadcast over the Internet via the “Music of Your Life” website links. By acquiring Wireless Village certain economies have been realized by elimination of outsourced network design, installation and billing functions for the Planet Halo networks. Additionally, Wireless Village operates a wireless and wired Internet access network from their location in Cleveland, Ohio providing for other sources of revenue in the future. 2 Governmental Approval of Principal Products.No governmental approval is required in the U.S. for Concierge's products. Government Regulations.There are governmental regulations in the U.S. that apply to Concierge's use of the electromagnetic spectrum; however, no license or approvals are required. Dependence on Major Customers and Suppliers.Concierge does not anticipate that it will be dependent on any major customers or suppliers. Seasonality.There should be no seasonal aspect to Concierge’s business other than possible increased sales anticipated in the summer months associated with increased vacation travel and the desire for remote communications by Internet users. Research and Development.Concierge expended no funds on research and development in 2010. Environmental Controls.Concierge is subject to no environmental controls or restrictions that require the outlay of capital or the obtaining of a permit in order to engage in business. Patents, Trademarks, Copyrights and Intellectual Property.Concierge has trademarked its Personal Communications Attendant. It has no patents on the product. Planet Halo has trademarked the names “Halo”, “Halomail”, and “Planet Halo”. Patent applications are pending on certain aspects of the Halo device and software applications that enable certain of its functionality. The know-how centered around the programming, low-level drivers, key board matrix, operating system interface and certain other aspects of the Halo device, including its industrial design, are considered a valued intellectual property of Planet Halo. Number of Employees.On June 30, 2010, we employed no persons full time and no persons part time. ITEM 2. PROPERTIES. We own no plants or real property. Investment in the wireless infrastructure equipment of Planet Halo is approximately $39,200. 3 Facilities Our office facilities, including those of Planet Halo are now co-located with those of our subsidiary, Wireless Village, at 3615 Superior Ave., Suite 3102D, Cleveland, Ohio 44114. Although Wireless Village currently has a month-to-month lease, Concierge has no separate lease arrangement. We pay no rent to Wireless Village. Should additional space be needed, there is ample office space available in the vicinity at competitive prices. ITEM 3. LEGAL PROCEEDINGS. On May 6, 2002, a default judgment was awarded to Brookside Investments Ltd against, jointly and severally, our company, Allen E. Kahn, and The Whitehall Companies in the amount of $135,000 plus interest and legal fees.Concierge did not defend against the complaint by Brookside, which alleged that Brookside was entitled to a refund of its investment as a result of a breach of contract. Brookside had entered into a subscription agreement with Concierge, Inc. that called for, among other things, the pending merger between Starfest and Concierge to be completed within 180 days of the investment. The merger was not completed within 180 days and Brookside sought a refund of its investment, which Concierge was unable to provide. As of September 7, 2010, Brookside has not attempted to enforce its judgment. As of September 7, 2010, we are unable to pay the amount of the judgment and have no assets available to Brookside for liquidation in settlement of the judgment. Neither Concierge Technologies nor any of its property is the subject of any other pending legal proceedings or any proceeding that a governmental authority is contemplating. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. There were no matters submitted to a vote of the security holders of our company during fiscal year 2010 through the solicitation of proxies or otherwise. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Our Common Stock presently trades on the OTC Bulletin Board.The high and low bid prices, as reported by the OTC Bulletin Board, are as follows for fiscal years ended June 30, 2009 and 2010.The quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. 4 High
